[strl93017exhibit101001.jpg]
EXECUTION VERSION FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT This FIRST
AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of
September 5, 2017, is entered into by and among Sterling Construction Company,
Inc., a Delaware corporation (the “Borrower”), Wilmington Trust, National
Association, as agent (the “Agent”) for the lenders identified on Schedule 2 to
the Loan Agreement (as defined below) (the “Lenders”) and the Lenders, and with
respect to Sections 3.2 and 3.3 hereto only, the Persons listed on the signature
pages hereto as Guarantors (the “Guarantors” and, together with the Borrower,
collectively, the “Loan Parties”). R E C I T A L S WHEREAS, the Borrower, the
Guarantors, the Agent and the Lenders are parties to that certain Loan and
Security Agreement, dated as of April 3, 2017, providing for certain extensions
of credit to Borrower as provided therein (the “Existing Loan Agreement”; and
the Existing Loan Agreement, as the same may be further amended, supplemented or
otherwise modified from time to time, including by this Amendment, is referred
to herein as the “Loan Agreement”); and WHEREAS, the Borrower has requested that
the Lenders amend certain provisions of the Existing Loan Agreement and by
execution of this Amendment, each of the undersigned is agreeing to certain
amendments to the Existing Loan Agreement as more fully set forth herein; NOW,
THEREFORE, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto agree as follows: Section 1.
Defined Terms. Each capitalized term used herein but not otherwise defined
herein has the meaning given such term in the Loan Agreement. Unless otherwise
indicated, all section references in this Amendment refer to sections of the
Existing Loan Agreement. Section 2. Amendment to Loan Agreement. The Existing
Loan Agreement is hereby amended as of the date set forth above as follows: 2.1
The definition of “Change of Control” in Article 1 of the Existing Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Change of Control” shall mean an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the Equity Securities of the Borrower entitled to vote for members of
the board of



--------------------------------------------------------------------------------



 
[strl93017exhibit101002.jpg]
HOU:3819114.1 2 directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such Equity Securities that
such “person” or “group” has the right to acquire pursuant to any option right);
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; (c) any “change in control”
(or comparable term) or mandatory redemption event or similar event occurs under
any agreement governing Material Indebtedness of any Loan Party or any of its
Subsidiaries; (d) all or substantially all of the Borrower’s and its
Subsidiaries’ consolidated assets are sold, transferred or disposed; or (e)
Borrower (directly or indirectly) ceasing to own and control 100% of the
economic and voting interests of each class of the outstanding Equity Securities
of each of its wholly-owned Subsidiaries, free and clear of all Liens (other
than the (i) Liens in favor of the Agent to secure the Obligations hereunder,
(ii) Liens existing in such Person’s organizational documents in effect as of
the date hereof or (iii) restrictions on transfer under applicable federal and
state securities laws), except where such failure is as a result of a
transaction expressly permitted hereunder. Section 3. Miscellaneous. 3.1
Confirmation. The provisions of the Existing Loan Agreement, as amended by this
Amendment, and each other Loan Document shall remain in full force and effect
following the effectiveness of this Amendment and are hereby ratified and
confirmed as so amended. This Amendment shall not constitute a novation or
satisfaction and accord of the Loan Agreement and/or other Loan Document, but
shall constitute an amendment thereof. Each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Loan Agreement as amended by this
Amendment, and each reference herein or in any other Loan Document to the “Loan
Agreement” shall mean and be a reference to the Loan Agreement as amended and
modified by this Amendment. 3.2 Ratification and Affirmation of Loan Party
Obligations; Representations and Warranties of the Loan Parties. Each of the
Loan Parties hereby (a) acknowledges the terms of and consents to this
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, including as expressly amended hereby, and the Loan
Agreement and the other Loan Documents shall constitute the legal, valid,
binding and enforceable obligations of such Loan Party party thereto; and (c)
represents and warrants to the Lenders that as of the date hereof, after giving
effect to the terms of this Amendment: (i) all of the representations and
warranties



--------------------------------------------------------------------------------



 
[strl93017exhibit101003.jpg]
HOU:3819114.1 3 contained in each Loan Document to which it is a party are true
and correct in all material respects (or, with respect to representations and
warranties qualified by materiality, in all respects), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date and (ii) no Default or Event of
Default has occurred and is continuing or will result from the execution,
delivery or performance of this Amendment. Each Loan Party, as debtor, grantor,
pledgor, guarantor, assignor, or in any other similar capacity in which such
Loan Party grants liens or security interests in its property or otherwise acts
as accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Obligations under or with respect to
the Loan Documents, ratifies and reaffirms such guarantee and grant of security
interests and liens and confirms and agrees that such security interests and
liens hereafter secure all of the Obligations as amended hereby. To the extent
any terms and conditions in any of the other Loan Documents shall contradict or
be in conflict with any terms or conditions of the Loan Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
and amended accordingly to reflect the terms and conditions of the Loan
Agreement as modified and amended hereby. 3.3 Reaffirmation of Guarantor
Obligations. Each Guarantor consents to the execution and delivery by Borrower
and the other Loan Parties of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the Loan Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of Borrower or any other Loan Party to the
Lenders or any other obligation of Borrower or any other Loan Party, or any
actions now or hereafter taken by the Agent or the Lenders with respect to any
obligation of Borrower or any other Loan Party, the Guaranty to which such
Guarantor is a party (a) is and shall continue to be a primary obligation of
such Guarantor, (b) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment and (c) is and shall continue to
be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of any Guarantor under the Guaranty to which such Guarantor
is a party. 3.4 Counterparts. This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof; provided that, upon request of any party hereto,
such facsimile or electronic transmission shall be promptly followed by the
original thereof. 3.5 NO ORAL AGREEMENT. THIS AMENDMENT, THE EXISTING LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE



--------------------------------------------------------------------------------



 
[strl93017exhibit101004.jpg]
HOU:3819114.1 4 PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 3.6 GOVERNING LAW. THIS
AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK. 3.7 Effect of This Agreement. This Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of any Lender or Agent under the Loan Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Loan Agreement
or any other Loan Document in similar or different circumstances. This Amendment
shall constitute a Loan Document for all purposes of the Loan Agreement. 3.8
Payment of Expenses. In accordance with Section 11.03 of the Existing Loan
Agreement, the Borrower agrees to pay or reimburse the Agent and the Lenders for
all of their costs and expenses incurred in connection with this Amendment and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, costs
and expenses of counsel to each of the Agent and the Lenders. 3.9 Severability.
Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 3.10 Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 
[strl93017exhibit101005.jpg]




--------------------------------------------------------------------------------



 
[strl93017exhibit101006.jpg]




--------------------------------------------------------------------------------



 
[strl93017exhibit101007.jpg]




--------------------------------------------------------------------------------



 
[strl93017exhibit101008.jpg]




--------------------------------------------------------------------------------



 
[strl93017exhibit101009.jpg]




--------------------------------------------------------------------------------



 